The title of the act here involved is "An Act to regulate the profession of public accountants." An examination of its several sections will reveal that there is not a provision in it which attempts to regulate the profession, as such. The sole and only purpose of the act is to create a trade name — "Certified Public Accountant" or "C.P.A." Manifestly it was intended to give a monopoly of the accounting business to those who possess such certificates, and *Page 349 
no pretense is made of regulating the profession of public accountants. The body of the act is not germane to the title and violates section 13 of article 4 of the constitution. The aim of this section is to require the title of the act to express in general terms its objects and purposes so as to prevent fraud or surprise by the insertion into the act of provisions of which the title gives no notice. People v. Roth, 249 Ill. 532; People v.Stokes, 281 id. 159; People v. Ankrum, 286 id. 319.
The act contains six sections. The first authorizes the University of Illinois to issue certificates that a person is a certified public accountant and is entitled to the degree of C.P.A. The second section provides that the university shall determine the qualifications of all persons applying for certificates and authorizes it to appoint three examiners. The third section authorizes the university to waive examinations in certain cases. The fourth section authorizes the university to charge examination fees. The fifth section authorizes the university to revoke certificates for unprofessional conduct or other sufficient cause. The sixth section provides that "If any person shall represent himself to the public as having received a certificate as provided in this act, or shall assume to practice as a certified public accountant, or use the abbreviation C.P.A. * * * without having received such certificate, * * * he shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be fined a sum not exceeding two hundred dollars ($200) for each offense." The entire body of the act up to this point gives no permission to anyone to hold himself out as a certified public accountant unless he has received a certificate from the University of Illinois. Every penalty provided by the act is directed against the use of the trade name by persons who have not received a certificate from the University of Illinois. However, the last sentence of the act contains a proviso that "Nothing herein contained shall operate to prevent one who is the lawful *Page 350 
holder of a certified public accountant certificate issued in compliance with the laws of another State from practicing as such within this State, and styling himself a certified public accountant." No standard of qualification is required by this proviso. If a resident of another State holds a certificate, he can practice his profession in this State upon the same terms as a holder of a certificate issued by the University of Illinois. An illustration of how the act may be used to discriminate against public accountants in this State is to be found in the opinion of the Appellate Court for the First District in Gore v.National Association of Public Accountants, 231 Ill. App. 38. In that case a private corporation organized under the laws of the District of Columbia was permitted to hold examinations and issue certificates. A representative of such corporation came to Chicago where he conducted examinations and issued certificates. Gore, one of the Board of Examiners appointed by the University of Illinois, instituted proceedings to enjoin the District of Columbia corporation from conducting examinations and issuing certificates in this State. He claimed the examinations conducted by the corporation were merely perfunctory and in no wise comparable with the examinations conducted by the Illinois examiners. The Appellate Court held, and I think with propriety, that the corporation came within the proviso, and that the holders of certificates from the University of Illinois have no exclusive right or privilege that will entitle them to prevent others holding like certificates, issued under the laws of other States, from practicing as certified public accountants in this State, notwithstanding the standards of qualifications are not as high as those of this State. It was also held that the defendant corporation had a right to hold its examinations in this State if it chose.
Another reason for our thinking the act is invalid is that a citizen has a right to pursue any lawful calling he sees fit. It is only when his vocation is connected with a *Page 351 
public interest that the government has any right to interfere with it. "Liberty," as used in the constitution, embraces the free use by all citizens of their powers and faculties, subject only to the restraints necessary to secure the common welfare. The right to contract is both a liberty and a property right.(Braceville Coal Co. v. People, 147 Ill. 66.) The government has no right to forbid a man from engaging in a lawful trade or occupation or to place substantial obstacles in his way, unless it does so in the exercise of its police powers. In order to invoke those powers, the vocation sought to be prohibited or regulated must have some relationship to the public health, comfort, safety or general welfare of the people. Police powers, like other powers of government are subject to constitutional limitations. It is not within the power of the General Assembly, under the pretense of exercising the police power of the State, to enact laws not necessary to the preservation of the health and safety of the community or the general welfare of the citizens. If it should prohibit that which is harmless in itself, it would be an unauthorized exercise of power and it would be the duty of the courts to declare such legislation void. Toledo, Wabash andWestern Railway Co. v. City of Jacksonville, 67 Ill. 37.
How the vocation of accountancy, especially as it pertains to audits and the preparation of financial statements of private business, can be held to affect public health, morals or general welfare is beyond my comprehension, yet, the act of the General Assembly which is brought in question contains requirements relative to citizenship, age, moral character, education and experience. Furthermore, an applicant for the degree of "C.P.A." from the University of Illinois must take an examination. He is charged a fee of $25 to meet the expense of the examination. He may have his certificate revoked for "sufficient cause." If a person shall represent himself to the public to be a certified public accountant without having a certificate, or if he *Page 352 
shall assume to practice as a certified public accountant without such certificate, he shall be deemed guilty of a misdemeanor and subject to a fine of $200.
It is the claim of the proponents of the law that it does not deny the right of a person to engage in the business of public accountancy but only forbids him to hold himself out as a "certified" public accountant, unless he has a certificate from the University of Illinois. That argues nothing in favor of the validity of the act. One would be indeed obtuse if the purpose of the act is not clearly apparent to him. It was intended to create a monopoly so that the business would be conducted by a group of professionals. No one can doubt the advantage this law gives to the favored class over those who are not certified, even though they may be as competent bookkeepers and accountants as the former class. A statute cannot, under the pretext of the police power, but merely to effect some purpose not within such power, arbitrarily interfere with a person or property right. The inevitable effect of this legislation is to build up one class and to deny the right to contract to the other.
In the opinion of Frazer v. Shelton, 320 Ill. 253, this court pertinently asked, "Does the business of accounting affect the public health, comfort, safety or welfare?" We said that unless it does its restriction is not permitted under the constitution. We declared that accountancy could not be placed in the same category as the practice of law, by reason of the latter's influence upon the safety of the rights of property and liberty, and that it was not analagous to the practice of medicine and surgery, which affects the public health.
We also stated that it will be readily seen that an incompetent accountant may render an inaccurate report and cause his employer to make a business error, but this would create no effect upon the public, unless the relationship existing between the public welfare and the private business *Page 353 
is so close as to establish that influence. The statute before us is so broad that it makes no distinction between the auditing of the financial affairs of businesses affected with a public interest and those which are not. The legislature has no power to restrict accountancy of a purely private business by imposing barriers upon the vocation which hinders and obstructs those now engaged in it or who may hereafter desire to pursue it.
Courts have already gone a long way in sanctioning legislation which has for its sole object the creation of a monopoly in vocations having no relation to the public health, good order or general welfare of the citizens. It is time for the courts to call a halt on such invasions against the privilege of engaging in lawful enterprise. There is no greater justification for a law regulating accountancy of purely private concerns than there would be for laws regulating milliners, dressmakers, rivet-catchers, job-printers, artists, sculptors, janitors, newspaper reporters, secretaries, stenographers, window-dressers or drain-layers.
Mr. CHIEF JUSTICE HERRICK concurs in this dissent.